Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the acronym “SP” should be defined at first instance.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the plasticizer has an SP value of 8.3 or more and 10 or less”. The scope of the claim is unclear as the type of solubility parameter being required (e.g. Hildebrand, Hansen, or other) is not disclosed within the claims or specification. Moreover, the units associated with the solubility parameter is not defined by the claims or specification. Accordingly, the scope of the claim is indefinite. 
As claims 2-8 depend from claim 1, they are rejected for the same issue discussed above. 
The scope of claim 6 is indefinite as it is not specified what the recited concentrations are relative to. For instance, the concentrations can be with respect to the total content of base material, base material+porous foam, or eraser. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujio (US 2014/0082885 A1).
Regarding Claims 1-3, Tsujio describes an eraser comprising a porous melamine foam impregnated with base material comprising polyvinyl chloride resin component and acetyltributyl citrate plasticizer at ¶ 59-61. Acetyl tributyl citrate exhibits an SP value within the claimed range (see ¶ 25 of the instant specification). 
Regarding Claim 6, Tsujio describes 31.7 pbw of PVC and 48.6 pbw of plasticizer with respect to roughly 100 pbw of plastisol composition (¶ 50, 59-60), equivalent to 31.7 wt% PVC and 48.6 wt% plasticizer. 
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujio (US 2014/0082885 A1) as evidenced by Ehrig (Appl. Sci. 2019, 9, 3490).
The discussion regarding Tsujio
Regarding Claims 7 and 8, Tsujio uses a melamine foam with a porosity of c.a. 98% (¶ 59-60). As evidenced by Ehrig, a melamine foam with a porosity of approximately 98% (Basotect) has a density of roughly 9.0 kg/m3 (Table 1). As evidenced by ¶ 49 of the specification, such a foam also exhibits a tensile elasticity of 0.2 MPa. Accordingly, the melamine foam of Tsujio is seen to intrinsically possess the tensile elasticity and density properties claimed in the absence of evidence to the contrary. 
 Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 2007/0065654 A1) as evidenced by Aldrich (dioctyl phthalate information).
Regarding Claims 1 and 2, Hayashi teaches erasers (Abstract) and describes an embodiment in Example 1 where melamine foam is impregnated with base material comprising polyvinyl chloride and dioctylphthalate (DOP) plasticizer (¶ 75-85). As evidenced by Aldrich, “dioctyl phthalate” plasticizer is synonymous with bis(2-ethylhexyl)phthalate. DOP exhibits an SP value within the claimed range (see ¶ 25 of the instant specification).
Regarding Claim 6, the base material of Hayashi comprises 32 wt% of PVC and 50 wt% of plasticizer (¶ 76-84). 
Regarding Claims 7 and 8, Hayashi uses Basotect melamine foam (¶ 85). As evidenced by ¶ 49 of the instant specification, Basotect exhibits a tensile elasticity of 0.22 MPa and a density of 9.0 kg/m3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2007/0065654 A1) in view of Takahashi (JP2015-091649A) as evidenced by Aldrich (dioctyl phthalate information). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 3-5, Hayashi teaches erasers (Abstract) and describes an embodiment in Example 1 where melamine foam is impregnated with base material comprising polyvinyl chloride, stabilizer, and dioctylphthalate (DOP) as sole plasticizer (¶ 75-85). As evidenced by Aldrich, “dioctyl phthalate” plasticizer is synonymous with bis(2-ethylhexyl)phthalate. Hayashi teaches any known plasticizer may be used as long as it can plasticize PVC (¶ 53). Hayashi differs from the subject matter claimed in that acetyl tributyl citrate or di-2-ethylhexyladipate are not described.
Takahashi is also directed toward the creation of erasers from plasticized PVC compositions (¶ 9, 14). Takahashi teaches a variety of plasticizers for softening PVC are known, including di-ethylhexyl phthalate, tributyl acetyl citrate, and di-2-ethylhexyladipate (¶ 26). The plasticizers can be used alone or in combination of two or more (¶ 26). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute dioctyl phthalate with either tributyl acetyl citrate or di-2-ethylhexyladipate thereby predictably affording plasticized PVC compositions suitable for the creation of erasers as taught by Takahashi. 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2007/0065654 A1) in view of Yanzhong (CN106398047A; cited 4/20/2021). As the cited CN publication is in a non-English language, the machine-translated version of the publication will be cited to.
Regarding Claims 3 and 4, Hayashi teaches erasers (Abstract) and describes an embodiment in Example 1 where melamine foam is impregnated with base material comprising polyvinyl chloride, stabilizer, and dioctylphthalate (DOP) as sole plasticizer (¶ 75-85). As evidenced by Aldrich, “dioctyl phthalate” plasticizer is synonymous with bis(2-ethylhexyl)phthalate. Hayashi teaches any known plasticizer may be used as long as it can plasticize PVC (¶ 53). Hayashi differs from the subject matter claimed in that acetyl tributyl citrate is not described.
Yanzhong also pertains to erasers from plasticized PVC compositions (Abstract; Examples). Yanzhong teaches dioctyl phthalate is known to be toxic and harmful plasticizer, but acetyl tributyl citrate is a non-toxic environmentally friendly alternative (¶ 5-7). It would have been obvious to one of ordinary skill in the art to utilize acetyl tributyl citrate as the plasticizer within Hayashi’s compositions because such plasticizers are non-toxic and environmentally friendly as taught by Yanzhong. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764